MEMORANDUM **
William Michael Newman appeals from the 115-month sentence imposed following his guilty-plea conviction for receipt and possession of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Newman contends that his 115-month sentence is unreasonable and that the district court failed to provide a reasoned explanation of his sentence pursuant to 18 U.S.C. § 3553(c). We conclude that Newman’s sentence is not unreasonable, see United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006), and that the district court judge provided sufficient reasons for the sentence imposed. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.